ITEMID: 001-71522
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: ELSANOVA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Aminat Madarovna Elsanova, is a Russian national, who was born in 1955. She currently lives in Samashki, Achkhoy-Martan District, Chechnya. Before March 2000 she used to live in Grozny. She is represented before the Court by William Bowring and Kirill Koroteyev, lawyers of the Human Rights Centre Memorial (Moscow) and the European Human Rights Advocacy Centre - EHRAC (London). The respondent Government are represented by Mr P.A. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case are partially disputed by the parties. They may be summarised as follows.
In summer 1999 the applicant, who used to live in Grozny, set up a farm in the village of Nizhaloy, Shatoy District. In April 1997 – July 1999 she, together with her sister Marem, bought 100 cows at a collective farm in Dagestan, which she brought to Nizhaloy. The applicant submits that in Nizhaloy she owned a house of two rooms and a summer and a winter cow-shed. She also owned a Belarus tractor, a caterpillar tractor and a Niva car.
The applicant’s brother Mayrbek Elsanov and neighbour G. permanently lived in Nizhaloy with their families and took care of the applicant’s cattle, for which she paid them a monthly salary.
In September 1999 hostilities started in Chechnya between the Russian military and the armed groups of the Chechen rebel fighters. Grozny and other towns and villages came under attack from the Russian military forces, which were trying to regain control over the Republic.
In March 2000 the applicant left Grozny because of the hostilities and went to Nizhaloy.
The applicant submits that on 16 March 2000 the village unexpectedly came under attack from the air. As a result of a blast the applicant’s brother Mayrbek Elsanov received a splinter wound in the back and bled heavily. The applicant’s niece Laura Shakhgiriyeva, aged four, was also wounded by a blast. They both died within a few hours without receiving medical help. Their neighbour G. was also killed by a blast on the same day.
The strikes continued all day long and the applicant and her family members had to hide in a cave. During the night the applicant and her relatives brought the bodies of her brother and niece to the family cemetery and hastily buried them.
According to the applicant, the attack on the village continued until 26 March 2000. All her property and her father’s house, situated nearby, were destroyed. Her cattle were killed and the vehicles owned by her were destroyed.
When the attack was over the applicant and her relatives walked from their village to Mekhety. From there the applicant arrived at the village of Samashki, Achkhoy-Martan District, where she currently resides.
In October 2000 the Civil Registration office of the Shatoy District issued death certificates in respect of Laura Shakhgiriyeva - born on 12 January 1996, died on 16 May 2000 in Nizhaloy (the applicant submits that there was a mistake in the recorded date of death) - and in respect of Mayrbek Elsanov - born on 27 October 1963, died on 16 March 2000 in Nizhaloy.
On 11 April 2001 the military commissariat of the Achkhoy-Martan District confirmed that, for pension purposes, the applicant’s brother Mayrbek Elsanov had been taken off the military draft register as of April 2000 because of his death.
The applicant submits that she applied to the prosecutor’s office and to the court of the Shatoy district on unspecified dates in 2001 and 2002. The applicant is not aware of the results. She submits that an officer at the prosecutor’s service told her to stop complaining or she would “disappear”. At some date a group of soldiers on armoured personnel carriers (APC) came to her house, produced a copy of her application to the Shatoy District Court and tore it up. They threatened her with revenge if she continued to complain. The applicant did not pursue any domestic remedies afterwards, fearing for her life.
The Government submit in their Memorandum of 1 September 2004 that the information contained in the applicant’s complaint, namely the attack on Nizhaloy, the death and wounding of its residents, including the applicant’s relatives, and the destruction of her property was not brought to the attention of the competent authorities. There is no record of her alleged complaints to the prosecutor’s office or to the court. Following the communication of the complaint the local prosecutor’s office has been carrying out a verification of the complaints.
The Government further state that the courts in Chechnya started functioning in November 2000. There is no record of the applicant’s application to any district court in Chechnya. On 3 August 2004 the applicant was questioned by a judge of a district court and stated that she had never applied to a court with a complaint.
The applicant submits that as a result of the sustained shock she became ill and was operated on. In 2003 she was classified as disabled due to her illness.
The applicant submitted the following documents to support her claims.
First, she submitted two application forms: a brief one dated 27 April 2000, and a more detailed one dated 7 January 2004. In her application form of 27 April 2000 the applicant alleged a violation of Article 1 of Protocol No. 1 concerning the damage to her property and of Article 13 and did not mention the death of her relatives. Her complaints under Articles 2, 3 and 8 of the Convention are set out in the second application form.
The applicant submitted her own statements of facts, dated December 2003 and January 2004. She also submitted a statement by her sister Marem Elsanova, who was not herself a witness of the events in Nizhaloy. The applicant also submitted a statement by Raisa K., who was in Nizhaloy on 16 March 2000, which corroborated the applicant’s account. The statement does not indicate the witness’s address or identity document. It is dated December 2003.
The applicant submitted medical documents indicating that in 2001 she underwent an operation for cancer and that in 2003 she received post-operational treatment.
As a proof of her ownership of the property in Nizhaloy and its destruction the applicant submitted a letter issued in March 2001 by an enterprise in Dagestan which stated that in the period April 1997 – July 1999 the applicant had purchased there a hundred head of cattle for the sum of roubles (RUR) 97,000.
In March 2001 the administration of the village of Samashki issued a note to confirm that in the period 1997 – 2000 the applicant had regularly travelled to the Shatoy District to take care of the cattle and her farm there, which was destroyed in March 2000.
The Government submitted a letter from the Chechnya Supreme Court which stated that the applicant had never applied to a court in Chechnya with a claim for compensation by way of damages.
They also submitted a copy of the applicant’s written explanations addressed to the chairman of the Achkhoy-Martan District Court, dated August 2004 and collected by a judge of that court. The applicant stated that on 19-26 March 2000 she had been subjected to an air attack in Nizhaloy, Shatoy District. As a result of the attack the applicant’s house and farm, one hundred cows, two tractors and a “Niva” car were destroyed. Eight persons had been killed as a result of the attack. The applicant further stated that she had applied to the Shatoy District Prosecutor’s Office which had failed to react. The applicant had not applied to the law-enforcement bodies in the Achkhoy-Martan district, because they were not functionning in early 2000. In June 2000 the applicant talked to a representative of the NGO Memorial and decided to apply to the international court.
